It is certified as part of the record, by the clerk of the court below, that affidavit was made of the legal publication of the order to advertise, which had been directed by that court; but the certificate does not express, nor does it seem to be certainly implied that a copy of the order had been posted up at the front door of their court-house, which the order of the court and the act directing the mode of proceeding in courts of equity against absent defendants also require. And it further appears that the affidavit was made or received at the rules; and that the complainant’s bill was there taken pro confesso, both of which in cases of the kind should be done in court.
Wherefore, it is decreed and ordered, that the said decree be reversed, that proceedings in the suit may again commence from the bill; and that the defendant in this court do pay unto the plaintiff here his costs in this behalf expended, which is ordered to be certified to the said court.